Citation Nr: 0519384	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  03-11 900	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to service connection for a low back disorder 
claimed as secondary to a service-connected left knee 
disability.  

2.  Entitlement to service connection for a bilateral hip 
disorder claimed as secondary to a service-connected left 
knee disability.  




REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from March 1961 to May 
1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
from January 2002, April 2004 and May 2004 rating decisions 
of the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in April 2005.  

At his hearing, the veteran presented testimony asserting 
that an evaluation in excess of 20 percent should be assigned 
for his service-connected left knee disability.  

As this issue has not been procedurally developed, the Board 
is referring it to the RO for appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  

The issue of service connection for a bilateral hip disorder 
as secondary to the service-connected left knee disability is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDING OF FACT

The currently demonstrated low back pain and limitation of 
motion is shown as likely as not to have been aggravated by 
his service-connected left knee disability.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his low 
back disability manifested by pain and limitation of motion 
is proximate due to or the result of his service-connected 
left knee disability.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
2002); 38 C.F.R. § 3.310 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  VCAA also contains provisions 
regarding the scope of notice to which those seeking VA 
benefits are entitled.  38 U.S.C.A. § 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to favorably decide the veteran's claim discussed 
hereinbelow.  The Board is unaware of, and the veteran has 
not identified, any additional evidence, which is necessary 
to make an informed decision on this issue.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing before a 
the undersigned.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  

To the extent that the action taken is favorable to the 
veteran, further discussion is not required at this time.  



Factual Background 

No spinal disorder was noted on entry medical examination in 
March 1961.  Similarly, the discharge medical examination 
report reflected no disability of the spine.  

By an August 1965 rating decision, the RO granted service 
connection for a left knee disability.  

In July 2001, the veteran filed his claim of service 
connection for a low back disability as secondary to his 
service-connected left knee disability.  

On July 2001 VA examination of the spine, the veteran 
asserted that his back symptomatology was due to altered gait 
resulting from his service-connected left knee disability.  
He indicated that his intermittent back problems began one-
year prior thereto.  

On examination, the examiner noted pain on range of motion 
and some limitation of motion and observed that X-ray 
evidence reflected multilevel degenerative disk disease, 
grade one spondylolithsesis L4-5 with arthritis, facet joint 
changes, and osteophytes.  

The examiner diagnosed intermittent low back pain with 
restriction of lumbar spine range of motion, normal 
neurologic examination, arthritis, grade one 
spondylolisthesis at L4-5, and osteoarthritis.  

The examiner opined that the veteran's low back pain and 
multilevel degenerative arthritis were more likely than not 
age related and not due to the veteran's service-connected 
left knee disability.  

In a February 2002 statement, T.F. Reardon, M.D., the 
veteran's private orthopedist, indicated that the veteran 
suffered from degenerative disk disease with resultant facet 
arthritis of the lumbar spine.  

Dr. Reardon stated that the veteran's left knee disability 
caused him to limp and that such limping put excess strain on 
the lumbar spine, causing increase in symptoms.  

In a May 2003 letter, Dr. Reardon stated that the veteran's 
1964 patellectomy caused a persistent abnormal gait pattern.  
The veteran also had underlying degenerative disk disease in 
the lumbar spine, which exacerbated the abnormal gait 
pattern.  

Dr. Reardon asserted that the veteran had underlying lumbar 
spine disease, which was made substantially worse by his 
abnormal gait pattern.  

A May 2003 VA medical opinion reflects that the VA examiner 
reviewed the entire record to include Dr. Reardon's 
statements.  

Upon a comprehensive summary of the medical evidence, the 
examiner diagnosed status post left patellectomy with 
calcification of the knee, significant left quadriceps 
atrophy causing limping, multilevel degenerative disk disease 
with facet joint arthritis and grade one spondylolithsesis of 
the lower lumbar spine.  

The examiner opined that flare-ups of low back pain without 
significant activity were related to instability due to 
significant lumbar degenerative disk disease and 
spondylolithsesis.  

Due to the fact that the veteran did not know what caused 
increased flare-ups, it was hard for the VA examiner to 
attribute his incremental back disability only to the left 
knee condition.  

At his April 2005 hearing, the veteran testified that he had 
been "walking with a gait" ever since his left patellectomy 
in service.  The representative noted Dr. Reardon's opinion 
linking the veteran's low back disability to the service-
connected left knee disability into the record.  



Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Additionally, any disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  


Analysis

The evidence does not reflect and the veteran does not allege 
that his current low back disability is directly related to 
service.  Because there is no nexus between the veteran's low 
back disability and service, a basis for the grant of service 
connection for low back disability due to incurrence or 
aggravation has not been presented.  38 C.F.R. § 3.303.  

The veteran asserts that his current low back disability is 
related to his service-connected left knee disability.  The 
veteran, however, is not competent to render medical opinions 
upon which the Board may rely.  Espiritu, supra.  

The medical evidence, in the Board's opinion, does not serve 
to establish that the claimed low back condition manifested 
by arthritis and spondylolisthesis is caused by a service-
connected disability.  

However, Dr. Reardon's opinion serves to place the 
evidentiary record in relative equipoise by showing that the 
current level of low back disability manifested by increased 
pain and limitation of motion was aggravated by the service-
connected left knee disability.  

By extending the benefit of the doubt to the veteran in this 
case, secondary service connection can be granted on the 
basis of aggravation.  See Allen, supra.  



ORDER

Secondary service connection for the low back disability 
manifested by pain and limitation of motion is granted.  



REMAND

The RO must schedule a VA orthopedic examination to determine 
whether the veteran has a right and/or left hip disability 
that is separate and apart from the veteran's service-
connected low back disability.  

If so, the examiner must provide an opinion regarding the 
etiology of any disability of the hips diagnosed to include 
an opinion regarding the relationship, if any, between all 
disabilities diagnosed and the veteran's service-connected 
left knee disability.

Thereafter, the RO must apprise the veteran of the current 
version of 38 U.S.C.A. § 5107 (West 2002).  

Consequently, this case is REMANDED for the following 
actions:

1.  The RO must schedule a VA orthopedic 
examination to determine whether the 
veteran suffers from a hip disability 
that is separate and distinct from his 
service-connected low back disability.  
If so, the examiner must provide an 
opinion regarding the etiology of any 
disability diagnosed to include the 
relationship, if any, between any 
disability diagnosed and the veteran's 
service-connected left knee disability.  
In the report, the examiner must indicate 
whether the claims file was reviewed and 
identify the records on which he or she 
relied.  All indicated studies must be 
performed in this regard.  A rationale 
for all conclusions must be provided.  

2.  If, after the examination, the 
benefit sought on appeal is denied, the 
RO must issue a Supplemental Statement of 
the Case, which reflects consideration of 
all additional evidence and includes the 
current version of 38 U.S.C.A. § 5107 
(West 2002).  The veteran should be 
afforded the opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until he is otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


